DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8 are indefinite because the claims refer to “composition” but do not specify to which composition is being referred. 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beach et al. (Macromolecules, vol. 54, p. 1715-1724, published 9 February 2021).
Regarding claims 1-8 and 14, Beach teaches a method of forming films having dimensions of 100 x 100 x 0.5 mm. Such films read on three-dimensional
structures. The films are formed by placing paste samples into molds and irradiating until the films are completely crosslinked (p. 1718, first full paragraph). These steps read on curing a first composition to form a first layer (as recited in claim 1). 
One example of a paste used to form the films comprises 10-18 wt% silica, 1 wt% of a thixotropic additive, 125 ppm of a platinum catalyst, and DEAD (diethyl azodicarboxylate) as an inhibitor in a DEAD:catalyst molar ratio of 0.2571 (as recited in claim 5) (p. 1722, Table 3). This indicates that DEAD was present in the amount of approximately 17 ppm. The silica, thixotropic additive, catalyst (as recited in claim 8), and inhibitor are present in combined amounts of approximately 10.0132-18.0132 wt%. This indicates that the remaining components of the composition are present in the amount of 81.9868-89.9868 wt%.
The remaining components in pastes illustrated in Table 3 are a terpolymer (A)
and a methylhydrido-co-dimethylsiloxane crosslinker (as recited in claims 5 and 7) (p. 1717, Materials; Cross-Linking/Curing and Shelf-Life Stability). Terpolymer (A) has a molecular weight of 38,000 (p. 1717, Table 1). The crosslinker has a molecular weight of 1,800-2,000 (p. 1717, Materials). These components are combined in a 1:1 molar ratio (p. 1717, Cross-Linking/Curing and Shelf-Life Stability). This indicates that terpolymer (A) and the crosslinker will be present in a weight ratio of approximately 19:1 to 21.1:1. Applying this weight ratio to the combined amount of terpolymer (A) and crosslinker calculated in the preceding paragraph, it is evident that terpolymer (A) will be present in amounts of
approximately 77.8875-85.9150 wt%. This falls within the claimed range of at least 50
wt% (as recited in claim 1).
	
    PNG
    media_image1.png
    248
    539
    media_image1.png
    Greyscale

Terpolymer (A) contains 3.6 mol% of diphenylsiloxy units (as recited in claims 4 and 14), 0.3 mol% methylvinylsiloxy units, and 96.1 mol% dimethylsiloxy units (paragraph spanning p. 1716-17). This corresponds to the claimed polymer where the molar percentage of (I) is 96.1%, the molar percentage of (Il) is 0.3%, and the molar percentage of (Ill) is 3.6%. These amounts fall within the claimed ranges of claims 2-3. 
	Beach teaches a method for forming three-dimensional films by placing the paste
samples described above into molds and irradiating until the films are completely
crosslinked (p. 1718, first full paragraph). This method reads on the claimed step (i).
The claims require “one or more’ of steps (i)-(iii), indicating that steps (ii) and (iii) are
optional. 
	Beach teaches the use of BLUESIL® THIXO ADD 22646 as a thixotropic additive (p. 1717, Materials). The instant specification indicates that this additive reads on the claimed additive having a polydimethylsiloxane main chain backbone and poly(ethyl ether-co-propyl ether) pendant chains ending in carbinol end groups, methyl ether end groups, or both (as recited in claims 5-6) (specification at p. 9, lines 25-28). 

	Regarding claim 9, compositions based on terpolymer (A) were stored
in daylight for 5, 6, or 10 days and in darkness for 30 or 40 days until the onset of
crosslinking (p. 1718, first full paragraph; p. 1722, Table 3). The crosslinked products
read on cured products obtained through a method where the first claimed composition
was formed between 5 and 40 days before curing.
	Regarding claim 11, Beach’s mold reads on the claimed support.
	Regarding claim 12, curing is carried out at room temperature (p. 1722,
Conclusions).
	Regarding claim 13, the composition used to form Beach's films is shelf
stable for 6-9 days in daylight and for over 6 months in the dark (see Abstract).
	Regarding claims 15-22, see discussion above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of Kenney et al., US Patent Application Publication No. 2017/0283655 (hereinafter referred to as Kenney).   
Regarding claim 10, Beach discloses all the limitations discussed above but does not explicitly disclose the electromagnetic radiation step recited in claim 10.  
Kenney discloses a method of forming a three-dimensional (3D) article comprises the steps of I) printing a first photocurable silicone composition with a 3D printer to form a layer, II) irradiating the layer with an energy source to form an at least partially cured layer, III) printing a second photocurable silicone composition on the at least partially cured layer with the 3D printer to form a subsequent layer, and IV) irradiating the subsequent layer with the energy source to form an at least partially cured subsequent layer. Optionally, steps III) and IV) can be repeated with independently selected photocurable silicone compositions for any additional layer(s) to form the 3D article. The first and second photocurable silicone compositions are the same as or different from one another. Various photocurable silicone compositions can be utilized for the inventive method, including the inventive photocurable silicone compositions described herein wherein the photocurable silicone composition may be any silicone composition that is curable upon exposure to irradiation. As introduced above with the energy source, the irradiation may be any type of electromagnetic radiation, such as UV radiation, X-rays, gamma rays, electron beams, visible light, IR radiation (as recited in claim 10) (see Abstract and Para. [0085]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the irradiation step of Kenney in the process of Beach as it is a combination of prior art elements according to known methods to yield predictable results.

Double Patenting
9.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.       Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-12, 14-18 of co-pending application No. 17/317,486. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending application no. ‘486 discloses the same limitations as does the instant application and would therefore e obvious in light of the disclosures of Beach and Kenney discussed above and incorporated herein by reference.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771